Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mustafa Muhammad appeals the district court’s order granting the motion of the United States for the return of Jencks Act material. We have reviewed the record and find no reversible error. We note that an agreed discovery order provided that the material would be returned to the United States at the conclusion of the case. Accordingly, we affirm. United States v. Muhammad, No. 3:14-cr-00055-REP-1 (E.D. Va. May 17, 2016). We deny the motion for default judgment and dispense with oral argumént because the facts and legal con*325tentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED